DEBT RESOLVE, INC. VALUATION REPORT OF A CERTAIN AMENDED AND RESTATED LIMITED LICENSE AGREEMENT WITH RESPECT TO U.S. PATENT NUMBERS 6,330,551; 6,850,918; 6,594,741; 7,249,114; AND 7,831,523 AS OF NOVEMBER 30, 2010 1 DEBT RESOLVE, INC. VALUATION REPORT OF A CERTAIN AMENDED AND RESTATED LIMITED LICENSE AGREEMENT WITH RESPECT TO U.S. PATENT NUMBERS 6,330,551; 6,850,918; 6,594,741; 7,249,114; AND 7,831,523 AS OF NOVEMBER 30, 2010 TABLE OF CONTENTS Page INTRODUCTION Summary of the Conclusion of This Report 3 Premise of Value Methodology 3 Standard of Value 5 ECONOMIC OUTLOOK Effect on Valuation 23 OVERVIEW OF THE COMPANY Overview 23 Strengths 24 Collections Industry 26 Amended and Restated Limited License Agreement 26 Competition 28 Employees 29 DETERMINATION OF FAIR VALUE Overview of Valuation Approaches 29 Valuation Methodologies Considered But Rejected 30 Valuation Methods Used 30 CONCLUSION OF ESTIMATED FAIR VALUE 34 ASSUMPTIONS, LIMITING CONDITIONS AND VALUATION REPRESENTATION/CERTIFICATION 35 APPENDIX A: QUALIFICATIONS OF APPRAISER 39 APPENDIX B: SOURCES OF INFORMATION 41 APPENDIX C: SCHEDULE NO. 1 42 FOOTNOTED SOURCES 44 2 December 3, 2010 Mr. David Rainey President and Chief Financial Officer Debt Resolve, Inc. 150 While Plains Road, Suite 108 Tarrytown, New York 10591 Rosen Seymour Shapss Martin & Company LLP ("RSSM") has been engaged by Debt Resolve, Inc. (the "Company") to determine the fair value of a Certain Amended and Restated Limited License Agreement with respect to U.S. patent numbers 6,330,551; 6,850,918; 6,594,741; 7,249,114; and 7,831,523 (the "License Agreement") dated June 27, 2005, by and between Debt Resolve, Inc. (the "Licensee") and James D. Burchetta and Charles S. Brofman (together, the "Licensors") as of November 30, 2010 (the "Valuation Date"). The following information summarizes our assignment: Client Name Debt Resolve, Inc. Place of Organization Delaware Principle Business Location Tarrytown, New York Property Valued Amended and Restated Limited License Agreement,dated June 27, 2005 Standard of Value Lair value Effective Date of Appraisal November 30, 2010 Purpose and Intended Use of Appraisal Financing purposes Summary of the Conclusion of This Report The conclusion of the estimated fair value of the License Agreement by and between the Company and the Licensors as of November 30, 2010 is $13,327,000. This opinion is rendered in the context of the specific assignment described above and is applicable only for the period noted above. Methodology We have performed a valuation engagement and present our detailed report in conformity with the "Statement of Standards for Valuation Services ("SSVS") No. 1" of the American Institute of Certified Public Accountants. SSVS defines a valuation engagement as "an engagement to estimate value in which a valuation analyst determines an estimate of the value of a subject interest by performing appropriate procedures, as outlined in the AICPA Statement on Standards for Valuation Services, and is free to apply the valuation approaches and methods he or she deems appropriate in the circumstances. The valuation analyst expresses the results of the valuation engagement as a conclusion of value, which may he either a single amount or a range." 3 SSVS addresses a detailed report as follows: "The detailed report is structured to provide sufficient information to permit intended users to understand the data, reasoning, and analyses underlying the valuation analyst's conclusion of value." This valuation was performed solely to assist in the determination of the value in connection with obtaining financing for the Company and the resulting estimate of value should not be used for any other purpose, or by any other party for any purpose, without our express written consent. Our valuation engagement was also conducted in conformity with the Uniform Standards of Professional Appraisal Practice ("USPAP") promulgated by the Appraisal Standards Board of the Appraisal Foundation, and according to guidelines established by Internal Revenue Service Ruling 59-60, together with such other professional standards as we deemed relevant to this engagement. As noted, we have prepared this report in conformance with USPAP; Standards 9 and 10 apply directly to the preparation of valuation reports of business interests. In general, these requirements are binding. However, flexibility with regard to the extent of certain information contained within the written appraisal report (Standards Rule 30-2) is permitted. Therefore, this report's contents have been limited to discussion of those elements deemed critical to the formation of our opinion. Preparation of this report involved the review of substantial documentation with respect to the Company, its industry and the national economy. Sources of information reviewed relative to the Company are summarized in Appendix B, Sources of information related to the industry and the national economy are cited specifically at appropriate sections of the report. In conjunction with the preparation of this report, Rosen Seymour Shapss Martin & Company LLP conducted discussions with the management of the Company which provided important perspective to our understanding of the information reviewed and analyzed in the preparation of this valuation report. In conjunction with our work, we were provided with financial data that we analyzed and accepted, without further verification, as fairly reflecting the operations of the Company. Where the financial information provided was not audited, we did not perform any tests or other audit procedures and we do not express any opinion concerning this information. Our analysis was also based on other economic and financial data obtained from recognized reporting services, which we believe to be reliable and have accepted without further verification. In all cases we have relied upon the referenced information without independent verification. This report is, therefore, dependent upon the information provided. A material change in critical information relied upon in this report would be cause for a reassessment to determine the effect, if any, upon our conclusion. 4 Standard of Value Fair value ("FV") is generally defined as fair market value less the discount for marketability. Under New York Business Corporation Law (§ 1118) no definition of fair value or other criteria by which a court is to determine price or other terms of the purchase is offered. Rather, prevailing law leaves it for a case-by-case determination, based on the specific facts presented, what constitutes fair value. While no strict definition presently exists for the concept of fair value, it is generally accepted in valuation practice that fair value incorporates fundamentals of both fair market value to a hypothetical buyer, and investment value to a specific buyer, each as applicable to the circumstances of a particular transaction. Accordingly, we utilized attributes from each, as appropriate, in consideration of the facts specific to the valuation of the License Agreement. Generally, fair value represents the amount that will fairly compensate an owner who is being deprived the benefit of an asset. Certain precedents have suggested that fair value may be interpreted to mean fair market value without a minority interest discount. For the purposes of analysis, fair market value is defined as "the price at which property would change hands between a willing buyer and a willing seller when the former is not under any compulsion to buy and the latter is not under any compulsion to sell, both parties having reasonable knowledge of relevant facts." Investment value is defined as "the value of an asset or business as it relates to the circumstances of a specific owner or prospective owner." This value standard considers the owner's or prospective owner's knowledge, abilities, expectations of risks and earnings potential, among other factors. For the purpose of this analysis, fair value is defined as the price at which the subject asset could be bought or sold in a current transaction between willing parties, that is, other than in a forced or liquidation sale. ECONOMIC OUTLOOK Overview of the U.S. Economy1 September 30, 2010 The economic recovery that was supposed to lift the United States from the deep recession of 2007-2009 isn't going according to plan. In fact, the "recovery" is on life support. The U.S. Department of Commerce reported on June 25 that the U.S. economy grew by just 3.7% during the first quarter of 2010, down substantially from the revised growth rale of 5.6% recorded for the fourth quarter of 2009. Disappointing as this rate was, it slipped again during the second quarter, with the economy growing by a less-than-expectcd 2.4%. And then, in August, the second-quarter GDP growth rate was downgraded further, to an anemic 1.4%.Most analysts, including the U.S. Federal Reserve, have lowered their growth forecasts for 2010, and numerous economists are openly wondering if the U.S. economy will slip back into recession. 5 One of the most troubling factors in this mix is the burgeoning Federal budget deficit, which reached nearly $3.3 trillion for the second year in a row. As a result of accumulating budget deficits, Federal debt will consume 62% of the nation's economic output this year, and is on pace to account for more than 100% of economic output by 2015. Other areas of concern include steep but still-uncertain potential jumps in tax rates, the still-fragile housing and auto markets, and continuing sluggishness in consumer confidence. But it is the job market that remains most worrisome. The U.S. unemployment rate dipped from 9.9% to 9.5% over the three months ending in July, then edged back up to 9.6% in August, where it stayed in September. But private-sector job gains have been less than hoped, and the economy is adding jobs at a pace that is too low to keep up with population growth, much less replace jobs lost during the recession. In fact, the number of employed persons now has declined for four straight months. U.S. Economy Still Growing, but Barely In another of a growing series of signs that the nascent U.S. economic recovery is in peril, the U.S. Bureau of Economic Analysis announced on June 30 that real U.S. gross domestic product (GDP) rose by an annual rate of 2.4% quarter-over-quarter. That rate was down sharply from the revised rate of 3.7% for the first quarter of 2010. And, as the Associated Press reported on August 27, the U.S. economic picture was "about to get a lot bleaker," as the Commerce Department revised the second-quarter growth figure downward by almost half, to 1.4%. Americans are getting the message: according to a CNN/Opinion Research Poll published September 26, 74 percent of Americans believe that the U.S. economy still is in a recession, while only 25 percent think that the downturn is over. Indeed, many economists now are wondering whether the U.S. economy might be entering a "pause," or even verging on a double-dip recession. In reaction to this concern, the U.S. Federal Reserve in July lowered its growth forecast for 2010 from between 3.2% and 3.7% to between 3.0% and 3.5%. The Fed also lowered its forecast growth rate for 2011 from between 3.8% to 4.5% to between 3.5% and 4.2%. Moreover, after spending the first half of 2010 saying that no additional support actions were necessary, Federal Reserve officials in August decided to begin reinvesting principal payments on mortgage loans into long-term Treasury securities. Unemployment Picture Worsens In confirmation of assessments that economic growth was stagnating, U.S. employment levels fell for a fourth straight month in September as the number of temporary U.S. Census jobs continued to dwindle while private hiring rose less than expected. Overall, nonfarm payrolls dropped by 95,000 during the month. The U.S. unemployment rate, which had risen to 9.6% in August (a small bump from the 9.5% level of both July and June) remained at that level for September. The jobless rate had ranged between 9.7% and 9.9% for the first five months of the year. 6 Even with periodic job growth, the U.S. economy has added an average of only 90,000 jobs per month so far this year, according to figures from the U.S. Labor Department. That's well below the 125,000 jobs needed each month just to keep up with population growth, much less to recover the 8 million jobs lost during the recent economic recession. In fact, according to an analysis by Investor's Business Daily, the current jobs slump is the deepest of any in the postwar era, with payrolls down by as much as 6.1%. For these and other reasons, the Federal Reserve has become more pessimistic about the U.S. jobs outlook. The Fed forecast on July 14 that the U.S. unemployment rate would range between 9.2% and 9.5% for all of 2010, one-tenth of a percent higher than its previous forecast. However, the Fed raised its estimates for the unemployment rate in succeeding years by even more—for 2011, predicting a rate of between 8.3% to 8.7% (versus an earlier forecast of 8.1% to 8.5%), and for 2012, expecting a rate of between 7.1% and 7.5% (versus an earlier forecast of 6.6% to 7.1%). Concerns Grow Over Federal Debt Levels The United States now has posted 23 consecutive monthly budget deficits, the longest series of shortfalls on record. Overall, according to the U.S. Congressional Budget Office (CBO), basic government spending rose by 9% in fiscal 2010, driving the country to a $1.29 trillion deficit. That's down $125 million from the same point in fiscal 2009, but still the second-largest deficit on record. In fact, despite Washington's supposed concern over government spending, the 9% pace of increase in Federal outlays for defense, social programs, entitlements, and interest on the debt actually was somewhat faster than last year's spending climb. As for overall debt levels, the U.S. Treasury Department projected on June 2 that they would reach $13.6 trillion this year. At this level, the deficit would consume some 62% of the nation's economic output, according to the CBO. Tax Hikes Threaten the Frail Economic Recovery Huge, growth-depressing tax hikes are on the horizon. The advocacy group Americans for Tax Relief released an analysis on July 1, noting that there were "six months to go" until the largest tax hikes in history. Due to the expiration of the Bush tax rate reductions: (1) personal tax rates will rise by between 10% and 50%; (2) the "marriage penalty" will return; (3) the inheritance tax will return; (4) the capital gains tax will jump from 15% to a rate of 20%; (5) the dividends tax will more than double from 15% to a rate of 39.6%; (6) more than 20 new taxes will be imposed through the Obama Administration's health-care plan; (7) tax credits for education and other activities will be limited; (8) the alternative minimum tax will ensnare 4 million more families; (9) small-business expensing limits will be slashed by 90%o; and (10) scores of new taxes will be imposed on businesses of all types. Whether these tax increases come about remains uncertain. President Obama has repeatedly said that he intends to let the Bush tax cuts for families earning more than $250,000 expire next year, yet nearly four dozen Congressional lawmakers from his own party have said that they will vote to extend the tax cuts for all Americans. But at this point, the issue is moot, as Congress adjourned on September 24 without even holding a vote on the issue. 7 The Financial Crisis Continues The eost of the Federal financial rescue program, originally pegged at around $700 billion, now totals nearly $3.7 trillion—or more than five times the initial estimates—according to a July 21 report from the Special Inspector General for the Troubled Assets Relief Program (TARP). And yet, even with this aid, the number of troubled U.S. banks has surged in recent months. According to the U.S. Federal Deposit Insurance Corporation (FDIC), the number of troubled U.S. banks currently stands at 825 of the nation's approximately 7,800 banks. Furthermore, as of early August, Federal regulators had closed 127 banks thus far in 2010, significantly higher than the closure rate of 2009. Stocks Gain Some Steam as September Ends After suffering their worst August since 2001, U.S. stocks rebounded as September ended and October opened. The Dow Jones industrial average closed on Friday, October 8, above 11,000 for the first time since early May. Ironically, this uptick came as markets digested news of another weak report on unemployment that fueled expectations that the Federal Reserve again would step in to boost the economy. Industrial Sector Shows Resilience The U.S. industrial sector has shown some resilience. According to a September 15 report from the Federal Reserve, output from U.S. factories, mines, and utilities edged up by 0.2% in August after having risen by a revised 0.6% in July, representing improvements for 14 straight months. Auto Sales Rebound Automobile sales in the United States during September rose by 25.5% to a seasonally adjusted rate of 11.8 million units, signaling a slow recovery in the industry. Stable gasoline prices and strong sales at Ford Motor Company and Chrysler were among the most important factors behind the sales growth. For example, sales at Ford, including its Lincoln and Mercury brands, surged by 46%, while sales at Chrysler, including, Jeep, Dodge, and Ram brands, leapt by 61 %. Housing Market Continues to Slide After several months of improvement, new home sales plummeted by a record 32.7%> in May to the lowest level in at least four decades, as the Federal homebuying tax credit disappeared. New home sales subsequently leapt by a revised 12.4% in June but fell back by the same amount in July. In August, new home sales remained essentially unchanged, registering their second lowest level since the Commerce Department began tracking such data in 1963. Consumer Confidence Falls Again The Conference Board's Consumer Confidence Index, which had fallen in June and July, bounced back moderately in August, but then retreated again in September, dropping from a revised 53.2 in August to 48.5—sharply below the level of 52.5 that analysts had expected. The September figure represented the index's lowest reading since February's 46.4. 8 THE ECONOMY Economic Growth U.S. economic growth dips. In another of a growing series of signs that the nascent U.S. economic recovery is in peril, the U.S. Bureau of Economic Analysis announced in its "advance report" on June 30 that real U.S. gross domestic product (GDP) rose by an annual rate of 2.4% quarter-over-quarter. That rate was down sharply from the revised rate of 3.7% for the first quarter of 2010. And, as the Associated Press reported on August 27, the U.S. economic picture was "about to get a lot bleaker," as the Commerce Department revised the second-quarter growth figure downward by almost half, to 1.4%. AP's conclusion: the U.S. economy now "barely has a pulse." Recession ended last June. It may be scant comfort to the millions enduring or facing the loss of their jobs and income, but the National Bureau of Economic Research—the official arbiter of the start and end dates of recessions—has declared that the most recent U.S. recession began in December 2007 and ended in June 2009. The group explained: "In determining that a trough occurred in June 2009, the committee did not conclude that economic conditions since that month have been favorable or that the economy has returned to operating at normal capacity. Rather, the committee determined only that the recession ended and a recovery began in that month." Behind the Numbers Business is pessimistic. The Washington Post reported on June 23 that "the chairman of the Business Roundtable, an association of top corporate executives that has been President Obama's closest ally in the business community, accused the president and Democratic lawmakers of creating an 'increasingly hostile environment for investment and job creation [by] pursing tax increases, policy changes, and regulatory actions that together threaten to dampen"' economic growth and U.S. job creation. Jack Welch, former chairman of General Electric, recently concurred, declaring the Obama Administration to have an "anti-business" bias that "manifests itself through intimidation, trade, taxes, and regulation." And with friends like these? Legendary investor Warren Buffet, who frequently counsels Mr. Obama, told CNBC on September 23 that, by his own "common sense" definition, the United States is "still in a recession." Americans are pessimistic. According to a new Wall Street Journal/NBC News poll, "Americans are more pessimistic about the state of the country and less confident in President Barack Obama's leadership than at any point since Mr. Obama entered the White House." Indeed, a new Rasmussen survey shows that nearly half of American adults see government as more of a threat to their rights than as a protector of those rights. Separately, a CNN/Opinion Research Corporation national survey released on September 14 revealed that only 25% of Americans trust the government to do what is right most of the time. And in an ABC News/Yahoo! News poll, released September 21, only about half of Americans said that the American Dream still held true. 9 Economy "still in a recession." According to a CNN/Opinion Research Poll published September 26, 74 percent of Americans believe that the U.S. economy still is in a recession, while only 25 percent think that the downturn is over. Fully one-third of Americans say that the recession is serious, while another 29 percent characterize it as moderate. One small bright side: the percentage of Americans saying that the country is in a recession has dropped by 13 percentage points since August. Americans negative on Obama stimulus. U.S. News & World Report editor Mortimer Zuckerman summarized an emerging consensus when he wrote on August 26 that: "There is an instinctive conclusion among the American public that President Obama's stimulus package has failed to create a sustained recovery. Unemployment has increased, not declined; consumers have retrenched; housing starts have crashed along with mortgage applications; and there is a fear that a double-dip recession may very well be in the pipeline. The public perception, reflected in Pew Research I National Journal polls, is that the measures to combat the Great Recession have mostly helped large banks and financial institutions, and that's a view common to Republicans (75%) and Democrats (73%)." U.S. "on the wrong track." In related findings, in a Wall Street Journal/NBC News poll, 62% of surveyed adults said that the United States was now on the wrong track'—the highest level since before the 2008 election. Perhaps worse, just one-third thought that the U.S. economy would improve over the next year, a 7-point drop from the previous month's level. Then, on August 11, in a separate Wall Street Journal/NBC News poll, nearly two-thirds of Americans said that they believed that the economy had yet to hit bottom, a sharply higher percentage than had felt the same way in January. Poverty hits new record.One consequence of the deep recession and subsequently sluggish job growth: the number of people in the United States who arc in poverty has reached a new record, with the ranks of the working-age poor approaching the levels of the 1960s that sparked the original "war on poverty." Altogether, the U.S. poverty rate has increased over the previous year from 13.2% to 14.3% of the U.S. population—or one in seven Americans-representing a total of 43.6 million people. In a related report, the U.S. Department of Agriculture reported on October 5 that the number of U.S. food stamps recipients rose to an all-time record high of 41.8 million in July. Complications Obama's approval ratings remain at historic low. President Barack Obama's approval rating for his handling of the U.S. economy has plunged and remained at all-time low, according to two recent polls. In a CBS News/Opinion Research survey, released on September 4, only 40%o of voters approved of Mr. Obama's performance, the same as in July's survey and down 4 points from June's, with 59%) or respondents disapproving of his performance. Separately, an ABC News/Washington Post survey revealed that just 43%) of voters approved of Mr. Obama's handling of the economy, down 7 points from June, with 54% saying that they disapproved. 10 White House exodus continues. After the departures of key officials like Christina Romer, chair of the White Mouse Council of Economic Advisers, and Peter Orszag, director of the Office of Management & Budget, National Economic Council chair Lawrence Summers is now rumored to depart the White House after the November elections. White House Chief of Staff Rahm Emmanuel also left in September to run for Mayor of Chicago. Other rumors suggest that U.S. Treasury Secretary Timothy Geithner may leave before the end of the year as well. Fear undermining the recovery. In an October 6 article entitled "Fear undermines America's recovery," the Financial Times of London explains that, "although rising moderately this year, U.S. fixed capital investment has fallen far short of the level that history suggests should have occurred given the recent dramatic surge in corporate profitability. Combined with a collapse of long-term illiquid investments by households, they have frustrated economic recovery Indeed, "the instinctive reaction of businessmen and householders to uncertainty is to disengage from those activities that require confident predictions of how the future will unfold." What Lies Ahead Growth rates may slip further. A U.S. Commerce Department report on August 11 noted that June's U.S. trade deficit swelled by 18.8%—the highest rate since October 2008 and much worse than Wall Street had predicted. The new report, along with recent inventory data, suggests that the Commerce Department soon may revise its Q2 economic growth rate from the already-sluggish 2.4% annual rate to about 1.0%, according to Action Economics, an economics research group. Added Paul Ashworth, an economist at Capital Economics, another research group: The "news on the economy has been nothing but awful. The recovery is clearly slowing." Consensus expects no turnaround soon. Yahoo! Finance summarized the prevailing opinion on the U.S. economic future when it reported on June 25 that "the economic recovery won't be catching fire any time soon. Businesses and governments are likely to reduce spending in the second half of the year. Consumers, who drive most economic growth, aren't expected to take up the slack." Fed cuts projected growth rate. In July, the U.S. Federal Reserve cut its projected growth rate for the U.S. economy for all of 2010, reducing the likely range from between 3.2% and 3.7% to between 3.0% and 3.5%. The Fed also lowered its forecast growth rate for 2011 from between 3.8% to 4.5% to between 3.5% and 4.2%. However, Fed Chairman Ben Bernanke, on August 27, continued to predict a modest economic expansion for the second half of 2010, with the pace accelerating in 2011. Fed's prognosis grim. In a recent gathering of Federal Reserve policy makers in Jackson Hole, Wyoming, economic opinion was sharply divided over the odds of a renewed downtown, or "double-dip recession." There's still a "significant risk, maybe one chance in three, that there will be a double dip," said Harvard University Professor Martin Felclstein, chairman of the President Council of Economic Advisers under President Reagan. Fellow economy-watcher Mark Watson of Princeton disagreed, saying those odds are "way too high" and putting them instead at "one in 10 or maybe one in 20." 11 Fed considering new action. After spending the first half of 2010 saying that no additional economic actions were necessary, Federal Reserve officials in August decided to reinvest principal payments on mortgage loans into long-term Treasury securities, marking the Fed's first attempt to bolster growth since March 2009 in order to keep the slowing U.S. economy from slipping back into recession. Even with the Fed's decision, the Federal Reserve's August policy meeting was described as the most contentious in Bernanke*s four-and-one-half-year reign, with many participants insisting upon much stronger action. Subsequently, in a September meeting, while maintaining overnight interest rates at near zero, the Fed "opened the door wider to pumping more money into the economy," according to a report on CNBC. And a separate report, in The Wall Street Journal, suggested that some Fed officials were considering a controversial move to intentionally raise inflation (and hence temporarily lower real interest rates) as a way of getting people to save less and spend more. A rising chorus of concern. Speaking on July 8, former Federal Reserve chairman Alan Greenspan said that the U.S. economy might be undergoing a "pause," and said that he couldn't rule out the possibility of a so-called double-dip recession. Robert Reich, Secretary of Labor in the Clinton Administration, likewise opined that the U.S. economy was "still in the gravitational pull of the Great Recession. All of the booster rockets for getting us beyond it are failing." The U.S. Congressional Budget Office (CBO) joined the rising chorus of concern on August 19, declaring that the U.S. economy would face difficult times ahead, with chronic unemployment and slow manufacturing continuing to restrain the pace of recovery. Two scenarios: "fairly bad" and "very bad." Goldman Sachs Group Inc. declared on October 5 that it foresaw two economic scenarios for the next six to nine months: "fairly bad" and "very bad." Said the company's analyst team: "A fairly bad [scenario] is one in which the economy grows at a 1-1/2 percent to 2 percent rate through the middle of next year and the unemployment rate rises moderately to 10 percent, and a very bad one [is one] in which the economy returns to an outright recession." A third depression coming? Perhaps the darkest statement in recent months came from economist Paul Krugman, writing in The New York Times on June 27: "We are now, I fear, in the early stages of a third depression. It will probably look more like the Long Depression [of the 1870s] than the much more severe Great Depression [of the 1930s]. But the cost—to the world economy and to the millions of lives blighted by the absence of jobs—will be immense." Depression already may be here. David Rosenberg, an economist with Wall Street analyst firm Gluskin Sheff, wrote in a daily briefing to investors on August 24 that recent signs of economic recovery mask an ugly truth: that the U.S. economy is in a 1930s-stylc Depression, not "just some garden-variety recession." lie points out that the 1929-1933 downturn nevertheless registered six quarterly bounces in GDP, with an average gain of 8%. "We may well be reliving history here. If you're keeping score, [the U.S. has] recorded four quarterly advances in real GDP, and the average is only 3%." 12 President says economy nevertheless improving. According to a Yahoo! News report on June 29, "President Barack Obama insisted that the U.S. economy was 'strengthening' despite foreboding data and a fresh stock market slump 'The economy is strengthening, we are into recovery," Obama said. Although he acknowledged two and one-half months later, on September 10, thai the U.S. economic recovery has been "painfully slow," and then again on September 20 that times were "still tough" for many Americans, he repeated his insistence that the economy was continuing to grow even as he called for an added package of stimulus measures. Government running out of options. As the U.S. Commerce Department downgraded Q2 economic growth figures, The Los Angeles Times summarized a growing theme in economic analysts: " just as there is widespread agreement that the economy is faltering, there is also a sense that the Federal government is running out of options to rebuild momentum." Obama calls for more infrastructure spending. The one option that always has seemed available has been more government spending, and President Obama chose that course on September 6, when he proposed new long-term investments in the nation's transportation infrastructure that would cost at least $50 billion over the next six years. The administration also called for the creation of a permanent infrastructure bank that would focus on funding national and regional infrastructure projects. New small business bill approved. During September, the U.S. Congress passed and President Obama signed into law a new "Small Business Jobs Act" that is designed to encourage community banks to increase their lending to small businesses. The bill authorizes the creation of a $30 billion fund operated by the U.S. Treasury Department that would deliver ultra-cheap capital to banks with less than $10 billion in assets. The administration claims that the measure would create 500,000 new jobs. However, an Associated Press report a few days later indicated that the bill's intended beneficiaries may not even want the help: "Bank executives say their customers don't want the loans, even at low interested rates, because the sluggish economy has chilled expansion plans," the report noted, while others "say the federal money isn't worth it because they fear it will come with too much regulatory oversight." EMPLOYMENT Unemployment Rates Employment picture worsens. In confirmation of assessments that economic growth was stagnating. U.S. employment levels fell for a fourth straight month in September. Nonfarm payrolls dropped by 95,000 during the month, the U.S. Labor Department reported on October 8. While private sector hiring rose by 64,000, that was far less than the 93,000 increase in August. The government also revised employment levels for the past 12 months downward by 366,000, adjusting for a substantial over-count of employed persons. Unemployment rate remains stable. After edging up from 9.5% to 9.6% in August, the U.S. unemployment rate remained unchanged in September. The jobless rate had fallen to 9.5% in June and July after having ranged between 9.7% and 9.9% for the first five months of the year, The Gallup Poll assessment of unemployment, however, paints a much darker picture: according to Gallup, the actual U.S. unemployment rate increased to 10.1% in September, up sharply from 9.3% in August and from 8.9% in July. Much of Gallup's reported increase in unemployment came during the second half of the month, and therefore was not picked up by the official Labor Department survey. 13 Job slump the steepest in recent decades. According to an analysis by Investor's Business Daily, the current jobs slump is the deepest of any in the postwar era, with payrolls down by as much as 6.1%. They are still 5.6% below their December 2007 level. Behind the Numbers Youth unemployment hits record highs. Global youth unemployment has hit a record high following the recent financial crises and is likely to grow even worse later this year, the International Labor Organization (ILO) said on August 12. Overall, the ILO reported, 81 million out of 630 million 15- to 24-year-olds were unemployed at the end of 2009, some 7.8 million more than at the end of 2007. In the United States, the share of young people aged 16 to 24 who were employed during the summer fell to 48.9%—-the lowest rate on record since 1948. Underemployment rate jumps. Although less widely reported than the overall unemployment rate, the "underemployment rate"—which includes people out of work as well those who would like more hours than they currently are able—rose by 0.4 percentage points in September to 17.1 %, matching the high for 2010. Jobless claims dip. In the one bright spot on the employment horizon, the U.S. Labor Department reported on October 7 that initial filings for unemployment insurance fell to 445,000 Tor the last week of September—the lowest level in nearly three months. Complications Job gains less than population growth. According to the U.S. Labor Department, the U.S. economy has added an average of only 90,000 jobs per month so far this year, well below the 125,000 jobs needed each month just to keep up with population growth, much less to recover the 8 million jobs lost during the recent economic recession. Even worse, economists project that the U.S. economy would have to add an average of 300,000 more jobs each month between now and 2013 in order to meet the Administration's 2013 unemployment-rate target of 6.8%. Temporary hiring's influence wanes. During the summer months, companies cut back on temporary hires, normally considered a harbinger of future employment. Temporary hiring did stage a turnaround as autumn began, and job levels in the temporary services industry are now up 22.1 percent year-over-year. But according to a CNNMoney.com report, "the overall job market expanded only 0.2% during the same period. And the outlook is still pretty grim." The problem, the report says, "is that businesses are still too scared to hire. Mixed economic data, sweeping financial and health care reforms, and uncertainty about the expiring Bush tax cuts have all left employers feeling jittery about their future business prospects" 14 Hiring prospects dim. According to Jack Welch, former chairman of General Electric, most businesses in the United States are now operating with 20 to 25 percent excess capacity, and so can increase their production as the market demands "without adding any new people." More tellingly still, in the third quarter Business Roundtable survey, U.S. CEOs indicated that they were less willing to hire new workers because they felt that their sales growth would slow in the future. Nor do the holidays offer much hope. A report in The New York Times noted that, "as the economy sputters, prospects are dimming for unemployed workers who were banking on a seasonal retail job to carry them through the holidays." Indeed, "after a disappointing back-to-school season, many retailers say they intend to barely increase their seasonal jobs from last year, when hiring was among the lowest in the 14 years tracked by the National Retail Federation." A psychological let-down. The slowdown in job growth may wreak havoc with Americans' psychological perception of their well-being. As a report on Yahoo! Finance explains, "Without more jobs, consumers will not feel secure enough to spend more money, further slowing the economy." One ironic sign: even in Camden, New Jersey, the poorest city in American, "The economy is now so bad that even the criminals are struggling and going short. 'Even the guys who get money from illegal means really don't want to spend it,'" said one local businessman. New clinical evidence supports this thesis: according to a study by the U.S. Centers for Disease Control, due largely to economic distress, nearly one in ten Americans is clinically depressed—a figure that was calculated between 2006 and 2008, even before the worst of the current recession. What Lies Ahead Fed more pessimistic on job market outlook. The U.S. Federal Reserve forecast on July 14 that the U.S. unemployment rate would range between 9.2% and 9.5% for all of 2010, one-tenth of a percent higher than its previous forecast. However, the Fed raised its estimates for the unemployment rate in succeeding years by even morefor 2011, predicting a rate of between 8.3% to 8.7% (versus an earlier forecast of 8.1% to 8.5%), and for 2012, expecting a rate of between 7.1% and 7.5% (versus an earlier forecast of 6.6% to 7.1%o). White House even more pessimistic. The White House, on July 23, offered an even more pessimistic assessment of the U.S. employment picture, saying that it expected that the U.S. unemployment rate would remain at or above 9.0% until 2012. Indeed, U.S. Treasury Secretary Timothy Gcithner conceded on August 3 that the U.S. economy was still a "tough economy" for most Americans, and warned that it was possible that the unemployment rale even could go back up for a couple of months before it comes down again as more people enter the labor force. Overall assessment bleak. The European Organization for Economic Cooperation and Development (OECD), of which the United States is a member, predicted in its September 2010 U.S. Economic Survey that U.S. unemployment rales were likely to remain above pro-crisis levels until at least 2013, with long-term unemployment persisting as an ongoing concern. The International Labor Organization, a unit of the United Nations, placed the global employment recovery even later-—in 2015. Separately, an analysis by Investor's Business Daily determined that the United States would not recover the jobs lost in the recent recession until March 2020 at the current pace of job gains—a 147-month "recovery period'1 that would "obliterate the old post-World War 11 record of 47 months set in the wake of the 2001 recession." 15 A "recovery summer" without a recovery. National Public Radio put the recent summer's economic picture into a grim context when it asked on September 3: "Whatever happened to 'recovery summer"? This was supposed to be the season the economy heated up, thanks to a wave of public works projects, funded by the government's stimulus program. But summer is coming to an end, and the recovery has not taken root And before long, stimulus dollars will be fading like autumn leaves." FEDERAL BUDGET AND TAXES Spending and Deficits White House revises deficit estimates. On July 23, the White House released revised 10-year budget deficit estimates, projecting a 10-year shortfall of $8,474 trillion, down marginally from the $8,532 trillion forecast in February. The administration also announced that it expected the fiscal 2010 deficit to come in at $1.47 trillion—slightly lower than originally forecast, but somewhat higher than last year's deficit of $1.41 trillion. Over the 10-year time frame, Federal spending will average 23.3% of GDP. well above the 20.7% historical average. CBO projections only slightly brighter. The U.S. Congressional Budget Office (CBO) has issued new budget-deficit projections that are only slightly more optimistic than those of the White House. According to the new CBO projections, released on August 19, the U.S. budget deficit should hit $1,142 trillion in fiscal 2010, down only slightly from the agency's March forecast of $1.368 trillion. Deficits continue to set records. The United States now has posted 23 consecutive monthly budget deficits, the longest series of shortfalls on record. Overall, according to the U.S. Congressional Budget Office, basic government spending rose by 9% in fiscal 2010, driving the country to a $1.29 trillion deficit. That's down $125 million from the same point in fiscal 2009, but still the second-largest deficit on record. In fact, despite Washington's supposed concern over government spending, the 9% pace of increase in Federal outlays for defense, social programs, entitlements, and interest on the debt actually was somewhat faster than last year's spending climb. Debt levels also in record territory. As for overall debt levels, the U.S. Treasury Department projected on June 2 that they would reach $13.6 trillion this year. At this level, the deficit would consume some 62% of the nation's economic output, according to the U.S. Congressional Budget Office (CBO)—the highest level since World War II.Worse, the debt level is projected to climb to some $19.6 trillion by 2015 a figure that would represent more than 100% of the value of the U.S. gross domestic product. In fact, according to the CBO, the Obama Administration has added more to the U.S. national debt—some $2.5 3 trillion—in its first 19 months in office than all presidents from Washington through Reagan combined. 16 Debt may be much higher. Despite these hard-to-fathom numbers, the actual U.S. debt may be considerably higher because the official figures do not count off-budget obligations, such as required spending for Social Security and Medicare, for instance, Boston University economist Laurence Kotlikoff, co-author of "The Coming Generational Storm: What You Need to Know about America's Economic Future," says that the U.S. national debt is actually around $200 trillion, or about 15 times the officially reported level of $14.3 trillion. Andrew Moylan, director of government affairs for the National Taxpayers Union, places the actual figure at around $60 trillion, as does David Walker, who served as U.S. Comptroller General from 1998 to 2008. Public deeply worried. U.S. News & World Report editor Mortimer Zuckerman captured prevailing opinion when he wrote on August 26 that: "There is another instinctive conclusion among the American people. It is that the national deficit, and the debts that we have accumulated, are of critical political importance. On the national debt, the money the government has spent without the tax revenues to pay for it has produced mind-numbing numbers so large as to be disconnected from reality. Zeros from here to infinity The public knows that, shuffle the numbers as you may, the level of debt is unsustainable." Taxation Huge tax hikes on the horizon. Huge, growth-depressing tax hikes are on the horizon. The advocacy group Americans for Tax Relief released an analysis on July 1, noting that there were "six months to go until the largest tax hikes in history." Due to the expiration of the Bush lax rate reductions: (1) personal tax rates will rise by between 10% and 50%; (2) the "marriage penalty" will return; (3) the inheritance tax will return; (4) the capital gains tax will jump from 15% to a rate of 20%; (5) the dividends tax will more than double from 15% to a rate of 39.6%,; (6) more than 20 new taxes will be imposed through the Obama Administration's health-care plan; (7) tax credits for education and other activities will be limited; (8) the alternative minimum tax will ensnare 4 million more families; (9) small-business expensing limits will be slashed by 90%; and (10) scores of new taxes will be imposed on businesses of all types. Tax hikes in dollars and cents. According to a new analysis by Deloitte Tax LLP, a tax-consulting firm, with the expiration of the Bush-era tax cuts, a typical family of four with an annual household income of $50,000 would have to pay $2,900 more in taxes in 2011; the same family making $100,000 a year would see its tax bill rise by $4,5000. Wealthier families would face even bigger tax hikes: $10,800 more in taxes for a family earning $500,000 per year, and $52,300 for a family earning $1 million a year. CNN contributor David Frum adds this business perspective: "If the Bush tax cuts do lapse the tax rates on capital gains and corporate dividends, now at 15 percent, revert to 20 percent and 40 percent, respectively. Most elected officials, Republican and Democratic, agree that such a big tax increase would fall like a hammer blow on an economy that is only weakly recovering from the worst recession since World War II." 17 What Lies Ahead End of Bush tax cuts uncertain. President Obama has repeatedly said that he intends to let the Bush tax cuts for families earning more than $250,000 expire next year, yet nearly four dozen Congressional lawmakers from his own party have said that they will vote to extend the tax cuts for all Americans. But at this point, the issue is moot, as Congress adjourned on September 24 without even holding a vole on the issue. The threat to investment. Former White House economic advisor Lawrence Kudlow noted in a CNBC column entitled "The Washington War on Investment" that "the coming tax bomb," with its steep increases on investment taxes, would further threaten the economic recovery and imperil its primary engine—investment. U.S. Treasury Secretary Timothy Geithner had earlier tried to make the opposite argument-—namely, that keeping investment-tax rates lower for investment-class taxpayers would actually hurt the economy because these wealthier individuals tend to save (and invest) their income rather than spend it on consumer goods. Kudlow commented, in polite terms, that such an assertion was nonsense, and that it flew in the face of decades of U.S. investment experience. FINANCIAL MARKETS Banks and Finance Banking sector healing. According to an analysis by the financial web site Seeking Alpha, "over the past 18 months, there has been a gradual healing in the banking sector most pronounced in the largest U.S. banks " For instance, "the banking sector recorded earnings of $21.6 billion in the second quarter of 2010, the highest quarterly profit since 2007, reversing a $4 billion loss in the corresponding quarter of 2009." Additionally, "over the past two years, the 19 largest U.S. banks raised approximately $205 billion of private capital" But bank problems remain. Both Standard & Poor's (S&P) and Moody's have cautioned against overestimating the banking system's recovery. S&P, for instance, points out that U.S. banks have recognized approximately $475 billion in loan losses, but still have some $365 billion to write down. In addition, the number of banks on the FDIC "problem institutions" list continues to rise, currently standing at 825 of the nation's approximately 7,800 banks. And, despite the record liquidity that the Federal Reserve has injected into the banking system, Seeking Alpha reports, "banks are tending to hoard these funds rather than lend to households, with a view to repairing eroded balance sheets." Bank failures continue to increase. During 2009, 140 banks around the country failed, as compared with just 25 failures in 2008-—-the most bank failures in a single year since 1992. And the numbers keep growing. As of September 24, Federal regulators had closed 127 banks in 2010, significantly higher than the closure rate of 2009. 18 Federal Financial Intervention Financial rescue costs swell. The cost of the Federal financial rescue program, originally pegged at around $700 billion, now totals nearly $3.7 trillion—or more than five times the initial estimates—according to a July 21 report from the Special Inspector General for the Troubled Assets Relief Program (TARP). The price tag has grown by $700 billion in the last year alone—"largely without Congressional action—even as the banking crisis has, by most measures, abated from its most acute phases," TARP inspector general Neil Barofsky wrote in the report. Fannie Mae seeks more aid. Fannie Mae, the mortgage-finance company operating under Federal conservatorship, announced in early August that it would seek $1.5 billion in additional aid from the U.S. Treasury Department after a 12th straight quarterly loss. Over the last three years, Fannie Mae has drawn some $86.1 billion in Federal aid. Altogether, taxpayer losses from the government seizures of Fannie Mae and Freddie Mac could reach $40 billion by year's end, according to regulators. Stock Markets Stocks gain some steam as September ends. After suffering their worst August since 2001, U.S. stocks rebounded as September ended and October opened. The Dow Jones industrial average closed on Friday, October 8, above 11,000 for the first time since early May. Ironically, this uptick came as markets digested news of another weak report on unemployment that fueled expectations that the Federal Reserve again would step in to boost the economy. INDUSTRIAL PERFORMANCE Industrial Production Industrial sector shows resilience. Other disturbing economic signs notwithstanding, the U.S. industrial sector has shown some resilience. According to a September 15 report from the Federal Reserve, output from U.S. factories, mines, and utilities edged up by 0.2% in August after having risen by a revised 0.6% in July, representing improvements for 14 straight months. The August rise in industrial production was especially encouraging because it contained a healthy gain in manufacturing output of 0.5%o (excluding volatile auto manufacturing). Inventories rise. In a more positive vein, the U.S. Commerce Department reported on September 10 that inventories held by wholesalers surged in July by the largest amount in two years—a jump of 13%—which also was triple the increase that economists had expected. Sales at the wholesale level rose by 0.6%, double what had been expected and the best showing since April. Both measures typically are early signs of increases in hiring, as manufacturers continue to rev up production to boost previously depleted inventories and to meet demand. 19 Productivity Productivity declines. After initially reporting a gain in U.S. productivity for the second quarter, the U.S. Bureau of Labor Statistics revised its estimates downward, and indicated that productivity actually fell by 0.9%, representing the first decline in five quarters, Then, on September 2, the agency revised the figure downward again, to a decline of 1.8%, or the biggest productivity drop in four years. While real output expanded by 1.6% in the second quarter (down from an originally estimated 2.6% gain), hours worked rose at a 3.5%) annualized rate— the fastest pace in four years. U.S. position in world slips. The World Economic Forum, in its annual review of national productivity, reported on September 9 that the U.S. economy—weakened by growing Federal deficits and a flagging financial system—had weakened over the last year, slipping from second place to fourth place after falling from first the year before. KEY SECTORS Automotive Auto sales rebound. According to an October 4 reported by Zacks Investment Research, automobile sales in the United States during September rose by 25.5% to a seasonally adjusted rate of 11.8 million units, signaling a slow recovery in the industry. Stable gasoline prices and strong sales at Ford Motor Company and Chrysler were among the most important factors behind the sales growth. For example, sales at Ford, including its Lincoln and Mercury brands, surged by 46%), while sales at Chrysler, including, Jeep, Dodge, and Ram brands, leapt by 61%. Gains at General Motors, at 10 5%, were less robust, though still positive (GM recently announced that it was discontinuing its Pontiac, Saturn, Saab, and Hummer lines, whose sales fell by 99% last year). Among Japanese automakers, Toyota's sales grew by 16.8%, Honda's sales rose by 26.1%), and Nissan's sales jumped by 34.0%. Health Care Putative effects of health care law debated. In campaigning for the new national health care reform measure, signed into law earlier this year, President Obama and his congressional allies claimed that the bill would sharply reduce health care costs. Now, those claims have been called into doubt. According to Medicare's chief actuary, health care costs actually will rise under the new plan. Private insurance premiums are also already increasing—and are expected to rise by as much as 25 percent—as insurers adjust to the requirement to cover clients' children until age 26. And while proponents claimed that no one would have to switch insurance plans under the new law, according to the Obama Administration's own estimates, as many as 69 percent of employees, 80 percent of small businesses, and 64 percent of large businesses will be forced to change coverage, most likely to more expensive health plans. 20 Americans want health law repealed. A growing number of Americans want the recently passed national health care reform law repealed. In a survey reported in the Capitol Hill publication "The Hill," 56 percent of voters in battleground Congressional districts wanted the bill repealed—including 49 percent of independents and even 23 percent of Democrats. Housing New home sales remain near record lows. After several months of improvement, new home safes plummeted by a record 32.7% in May to the lowest level in at least four decades, as the boost from the expired Federal homcbuying lax credit disappeared. In a turnabout in housing's fortunes, the U.S. Commerce Department noted that new home sales leapt by a revised 12.4% in June over the previous month, but the good news didn't last. The Commerce Department reported that new home sales lost all of this advance, tumbling by 12.4% in July. Then, in August, new home sales remained essentially unchanged, registering their second lowest level since the Commerce Department began tracking such data in 1963. Existing home sales turn around. Existing home sales, which had been strong in recent months, began declining in May and continued their downward slide into August. The National Association of Realtors reported on August 24 that July existing home sales were down by a record 27.2% from June's level, dipping to their lowest mark since May 1995. June's sales pace also was revised downward to an annualized 5.26 million units. These numbers reversed themselves in August, with sales of existing homes increasing by 7.6 percent to an annual rate of 4.13 million units. Still, while sales rose, the pace remained the second lowest during the past 13 years. Foreclosure picture turns negative. After several months of improvement, the foreclosure picture darkened in July. RealtyTrac, a leading foreclosure-market analyst, reported on August 12 that the number of homes lost to foreclosure surged by 9% in July over June levels, and by 6% over die levels of a year earlier. The foreclosure rate continued to climb in August, rising by 4.0% month-over-month, but declining by 5.0% from year-earlier levels. The Mortgage Bankers Association added that, as of June 30, at least 9.9% of homeowners had missed one or more mortgage payments, placing them at risk of foreclosure. Conditions worsened in August, with foreclosure filings jumping by 4.2% over July levels and by 5.5% from a year earlier. Foreclosure sales frozen. Citing irregularities in legal documents, several major mortgage financiers—including Bank of America, JP Morgan, GMAC, and PNC Financial Services—have halted sales of foreclosure properties. The effect on homebuying could be significant. Foreclosure sales accounted for 24 percent of all home sales nationwide in the second quarter of 2010, but about twice that in states hardest hit by the housing crisis, including 56 percent of purchases in Nevada, 47 percent of purchases in Arizona, and 43 percent of purchases in California. Repossessions reach record levels. A total of more than 2.3 million homes have been repossessed by lenders since the recession began in December 2007, RealtyTrac says, with the numbers climbing further, by 3%, to 95,364 in August—an historical record. The ongoing rise in foreclosures and repossessions has had one lasting effect: the U.S. Census Bureau reported on July 27 that the U.S. home ownership rate now stands at 66.9%, the lowest since 1999. 21 CONSUMERS Consumer Confidence Consumer confidence falls again. Facing so much dire economic news, it should come as no surprise that The Conference Board's Consumer Confidence Index, which had been rising for three consecutive months, declined sharply in June. It fell again in July, to its lowest point since February, but then bounced back moderately in August. But then it fell back again in September, dropping from a revised 53.2 to 48.5—sharply below the level of 52.5 that analysts had expected. The September figure represented the index's lowest reading since February's 46.4. As the Associated Press summarized, "the downbeat report raised more fears about the tenuous U.S. economic recovery. It also further underscored the disconnect between Wall Street and Main Street" as "consumers' confidence fell further even as stocks rebounded in September." Consumer Spending Consumer spending falls sharply. According to the U.S. Department of Labor report released on October 6, middle-class Americans made their deepest spending cuts in more than two decades, slashing spending on such discretionary items as restaurant meals and alcohol. Overall, households in the middle fifth of the population sliced their average annual spending to $41,150, the Labor Department said in its annual spending breakdown, a level that was down by 3.1 percent from 2007 and by 3.5 percent from 2008. These declines came even as those households' after-tax income remained relatively stable over the two years, indicating that fear about the future was likely the main driver in the spending cuts. Income and Net Worth U.S. household net worth plummets. U.S. household net worlh (wealth) fell by $1.5 trillion in the second quarter of 2010, according to data released by the U.S. Federal Research on September 17, underscoring "the strain a slow-paced recovery and high unemployment are putting on Americans." Overall, household net worth plunged to $53.5 trillion, well below the $64.2 trillion that it had reached at the end of 2007, when the recent recession officially began. In one illustrative example, residents of New York state saw their personal incomes fall by 3.1 percent in 2009—the first full-year decline in New Yorkers' incomes in more than 70 years. INFLATION Consumer Prices Consumer prices increase slightly. On a seasonally adjusted basis, the Consumer Price Index (CPI) for all items increased by 0.3% in August—-just as it had in July—after falling by 0.1%) in June, by 0,2% in May, and by 0.1% in April. When the volatile food and energy prices were excluded from the calculations, consumer prices were unchanged in August after increasing by 0.1% in July. 22 Producer Prices Producer prices increase sharply. The Producer Price Index (PPI) for finished goods-— often, a harbinger of future consumer price movements—increased by 0.4% in August following an increase of 0.2% in July and declines of 0.5% in June and 0.3% in May. With food and energy prices excluded, the Producer Price Index was up by only 0.1% in August after rising by between 0.1% and 0.3% monthly since December. Effect On Valuation The economic rebound that began in mid-2009 and continued through the first quarter of 2010 appears to be fizzling with widespread opinion that the economy will likely decline during the second half of 2010. Troubling factors include the burgeoning Federal budget deficit, the fragile housing and auto markets, sluggishness in consumer confidence and the high unemployment rate. Most analysts, including the U.S. Federal Reserve have lowered growth forecasts for 2010 and beyond and numerous economists are considering the fact whether the U.S. economy will slip back into recession. The dismal forecast for the economy should have a positive impact on the Company. OVERVIEW OF THE COMPANY Overview Debt Resolve, Inc. is a Delaware corporation formed on April 21, 1997. They provide a patented software solution to consumer lenders based on their proprietary DebtResolve® system. Their Internet-based bidding system facilitates the settlement and collection of defaulted consumer debt via the Internet. Their existing and target creditor clients include banks and other credit originators, credit card issuers and third-party collection agencies and collection law firms, as well as assignees and buyers of charged-off consumer debt. They also recently implemented their first client in the retail sector. They believe that their system, which uses a client-branded user-friendly web interface, provides their clients with a less intrusive, less expensive, more secure and more efficient way of pursuing delinquent debts than traditional labor-intensive methods. Their DebtResolve® system brings creditors or parties who service their credit and consumer debtors together to resolve defaulted consumer debt online through a series of steps. The process is initiated when one of their creditor or servicer clients electronically forwards to them a file of debtor accounts, and sets rules or parameters for handling each class of accounts. The client then invites its consumer debtor to visit a client-branded website, developed and hosted by them, where the consumer is presented with an opportunity to satisfy the defaulted debt through their DebtResolve® system. Through their hosted website, the debtor is allowed to make three or four offers, and or select other options to resolve or settle the obligation. If the debtor makes an offer acceptable to their creditor client, payment can then be collected directly through the DebtResolve® system and deposited into the client's account. The entire resolution process is accomplished online. 23 Strengths Through formal focus groups and one-on-one user studies conducted by them with consumer debtors who would be potential candidates to use the Debt Resolve® system, they designed the system to be user-friendly and easily navigated. They believe their Debt Resolve® system has two key features that make it unique and valuable: ●
